Order issued May 5, 2014




 
                                           S   In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas
 
 
 
                                        No. 05-13-01230-CR
                                        No. 05-13-01231-CR
 
 
                                  COY LEE LORANCE, Appellant
 
 
                                                 V.
 
 
                               THE STATE OF TEXAS, Appellee
 
 
                                            ORDER
 
                           Before Justices Moseley, O’Neill, and FitzGerald
 
             Based on the Court’s opinion of this date, we GRANT the December 3, 2013 motion of

    Hunter Biederman for leave to withdraw as appointed counsel on appeal. We DIRECT the

    Clerk of the Court to remove Hunter Biederman as counsel of record for appellant.      We

    DIRECT the Clerk of the Court to send a copy of this order and all future correspondence to

    Coy Lee Lorance, TDCJ No. 1884995, Polunsky Unit, 3872 FM 350 South, Livingston, Texasm

    77351.
 
 
 
 
                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE